IN THE SUPREME COURT OF PENNSYLVANIA

IN RE: SESSIONS OF THE SUPREME : No. 459 Judicial Administration Docket
       COURT OF PENNSYLVANIA   :
       FOR THE YEAR 2017       :
                               :

                                       ORDER

PER CURIAM

      AND NOW, this this 19th day of January, 2016 it is ordered that the
argument/administrative sessions of the Supreme Court of Pennsylvania shall be held in
the year 2017 as follows:


      Philadelphia                     February 6th
      (Administrative Session)

      Philadelphia                     March 6th through March 10th

      Harrisburg                       March 27th     (Administrative Session)

      Pittsburgh                       April 3rd through April 7th

      Harrisburg                       May 8th through May 12th

      Pittsburgh                       June 5th
      (Administrative Session)

      Philadelphia                     September 11th through September 15th

      Pittsburgh                       October 16th through October 20th

      Harrisburg                       November 27th through December 1st


     Additional argument/administrative sessions may be scheduled as the Court
deems necessary.